Citation Nr: 1611548	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-37 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1978 to July 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the case has since been transferred to the RO in St. Petersburg, Florida.

In July 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the evidentiary record.

In October 2014, the Board remanded this matter for further development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include selected treatment records from the San Juan VA Medical Center (VAMC) dated between August 1996 and January 2011, selected treatment records from the Miami VAMC dated between May 2003 and October 2012, and treatment records from the Miami VAMC dated from December 2013 to July 2015; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The evidentiary record indicates there may be outstanding relevant private and VA treatment records.  In his April 2009 notice of disagreement, the Veteran reported receiving treatment at the Miami, Orlando, and San Juan VAMCs.  Although extensive treatment records from the Miami VAMC are of record, only selected treatment records from the San Juan VAMC are associated with the evidentiary record, and no treatment records from the Orlando VAMC are of record.  On remand, the AOJ should obtain all outstanding VA treatment records.

During the July 2012 hearing before the Board, the Veteran testified he first received treatment for his knees in Puerto Rico one month after his separation from active duty service, at which time a degenerative condition was found.  Further, the Veteran testified a physician told him his nine years of active duty service and over-exercising may have caused his knee condition.  On remand, the AOJ should ask the Veteran to identify all relevant private treatment, and undertake appropriate development to obtain any identified private treatment records.

Per the Board's October 2014 remand instructions, the Veteran was afforded a VA examination in August 2015.  However, the Board finds the August 2015 VA examination report is inadequate upon which to base a decision.  The VA examiner opined it is less likely than not the Veteran's current bilateral knee disability incurred in or was caused by his active duty service, but based his opinion solely on the lack of complaints or treatment for a knee condition in the Veteran's service treatment records.  The VA examiner did not address the Veteran's testimony of continuous knee symptoms during and since his active duty service, or that over the years he self-treated his knee pain with over-the-counter medications.  On remand, the AOJ should obtain an addendum opinion from the August 2015 VA examiner regarding the nature and etiology of the Veteran's bilateral knee disability, considering the totality of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his bilateral knee disability since his separation from active duty service.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from any physicians in Puerto Rico from whom the Veteran sought treatment within a month of his separation from active duty service.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should document this in the evidentiary record, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should ask the Veteran to identify all VA facilities at which he has obtained treatment for his bilateral knee disability.  The AOJ should then obtain any outstanding VA treatment records, to include any treatment records from the Orlando VAMC, outstanding treatment records from the San Juan VAMC other than the few select records already associated with the evidentiary record, and any updated treatment records from the Miami VAMC dated from August 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the August 2015 VA examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current bilateral knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current arthritis of the bilateral knees had its onset within the first post-service year following discharge from active military service?

The examiner should specifically address the Veteran's testimony that a degenerative condition of the bilateral knees was diagnosed within a month of his separation from service.

b) For each diagnosed left and/or right knee disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left and/or right knee disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's testimony that he began experiencing bilateral knee pain during basic training, that he has experienced bilateral knee pain continuously during and since his active duty service, and that he self-treated the pain with over-the-counter medications.

The examiner should also specifically address the Veteran's testimony that a physician told him his nine years of active duty service and over-exercising could have caused his knee disability.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

